DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s election without traverse of Species II (claims 1-8 and 15-20) in the reply filed on 12/02/2020 is acknowledged.  Claims 9-14 have been canceled, and claims 21-26 are newly added.  Accordingly, claims 1-8 and 15-26 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first gate stack” and “a second gate stack” as recited in claims 1, 4, 7 and 21 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S 2017/0141188). 
As to claim 1, LEE et al. disclose in Fig. 3 a semiconductor device structure, comprising: a plurality of first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) over a semiconductor substrate (100), wherein the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) are vertically spaced apart from each other (see Figs. 1L & 3, para. [0015]-[0020], [0047], [0049]-[0050]), 
a first gate stack (see “gate stack structures” 260 having a top “metal gate electrode” 300, Fig. 3) partially wrapping the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0080]-[0083], [0085], [0088]); and a spacer element (“spacer elements” 200) adjacent to the first gate stack (see “gate 
As to claim 2, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the device structure further comprising: an interfacial layer (“interfacial layer (not shown)”, para. [0063]) and a gate dielectric layer (220/270/290) formed between two adjacent first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0062]-[0064], [0082], [0088]).
As to claim 3, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the device structure further comprising: a second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) adjacent to the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3), wherein a thickness of the second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) is smaller than a thickness of the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3). 
As to claim 4, as applied to claims 1 and 3 above, LEE et al. disclose in Fig. 3 all claimed limitations including the device structure further comprising: a second gate stack (see six gates below the top “gate stack structure” 260 in Fig. 3) surrounding the second semiconductor wire 
As to claim 5, as applied to claims 1 and 3 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each of the first semiconductor wire (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) is made of SiGe (“silicon germanium”, para. [0018]), and the second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) is made of Si (“silicon”, para. [0018]) (Fig. 3, para. [0018]). 
As to claim 6, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein an interval between two adjacent first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) is smaller than a thickness of each of the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3).
As to claim 7, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first gate stack (see “gate stack structures” 260 having a top “metal gate electrode” 300, Fig. 3) comprises a first metal gate stacking layer (top “metal gate electrode” 300, Fig. 3), and a bottommost surface of the first metal gate stacking layer (top “metal gate electrode” 300, Fig. 3) is higher than a topmost surface of the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0082], [0088]).  
As to claim 8, as applied to claims 1 and 7 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first metal gate stacking layer (top “metal gate 
As to claim 15, LEE et al. disclose in Fig. 3 a semiconductor device structure, comprising: two first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) formed over a substrate (100), wherein each of the first semiconductor wires has a first thickness (see Figs. 1L & 3, para.  [0047], [0049]-[0051]); an interfacial layer (“interfacial layer (not shown)”, para. [0063]) and a gate dielectric layer (220/270/290) formed between two adjacent first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0062]-[0064], [0082], [0088]), wherein a thickness of the gate dielectric layer (220/270/290) is defined as a second thickness, and the first thickness is greater than the second thickness (see Fig. 3); and a metal gate stacking layer (top “metal gate electrode” 300, Fig. 3) formed on the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110), wherein the metal gate stacking layer (top “metal gate electrode” 300, Fig. 3) partially surrounding the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0082], [0088]).  
As to claim 16, as applied to claim 15 above, LEE et al. disclose in Fig. 3 all claimed limitations including the device structure further comprising: a second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) adjacent to the gate dielectric layer (220/270/290), wherein each of the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) and the second semiconductor wires (see 
As to claim 17, as applied to claims 15 and 16 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each of the first semiconductor wire (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) is made of SiGe (“silicon germanium”, para. [0018]), and the second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) is made of Si (“silicon”, para. [0018]) (Fig. 3, para. [0018]). 
As to claim 18, as applied to claim 15 above, LEE et al. disclose in Fig. 3 all claimed limitations including the device structure further comprising: a spacer element (“spacer elements” 200) adjacent to the metal gate stacking layer (top “metal gate electrode” 300, Fig. 3), wherein one of the first semiconductor wire (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) has a first portion (“second portions” 110B) directly below the spacer element (“spacer elements” 200) and a second portion (“first portions” 110A) directly below the metal gate stacking layer (top “metal gate electrode” 300, Fig. 3), the first portion (“second portions” 110B) has a first width and the second portion (“first portions” 110A) has a second width, and the first width is greater than the second width (see Fig. 3, para. [0032]-[0034], [0036], [0047]-[0051], [0082], [0088]).    
As to claim 19, as applied to claims 15 and 18 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first portion (“second portions” 110B) has a first cross-sectional area, the second portion (“first portions” 110A) has a second cross-
As to claim 20, as applied to claim 15 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a bottommost surface of the metal gate stacking layer (top “metal gate electrode” 300, Fig. 3) is higher than a topmost surface of first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0082], [0088]).
As to claim 21, LEE et al. disclose in Fig. 3 a semiconductor device structure, comprising: a plurality of first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) over a semiconductor substrate (100); a first gate stack (see “gate stack structures” 260 having a top “metal gate electrode” 300, Fig. 3) surrounding each of the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0047]-[0051], [0080]-[0083], [0088]), wherein the first gate stack (see “gate stack structures” 260 having a top “metal gate electrode” 300, Fig. 3) comprises an interfacial layer (“interfacial layer (not shown)”, para. [0063]), a gate dielectric layer (220/270/290) and a first gate metal stacking layer (top “metal gate electrode” 300) (see Fig. 3, para. [0062]-[0064], [0082], [0088]),; and a second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) contacting with the interfacial layer (“interfacial layer (not shown)”, para. [0063]) (see Fig. 3, para. [0015]-[0021], [0063], [0094]).
As to claim 22, as applied to claim 21 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a thickness of the gate dielectric layer (220/270/290) 
As to claim 23, as applied to claim 21 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a bottommost surface of the gate dielectric layer (220/270/290) is higher than a bottommost surface of the first semiconductor wires (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) (see Fig. 3, para. [0062]-[0064], [0082], [0088]).
As to claim 24, as applied to claim 21 above, LEE et al. disclose in Fig. 3 all claimed limitations including the device structure further comprising: a spacer element (“spacer elements” 200) formed adjacent to the first gate stacking layer (see “gate stack structures” 260 having a top “metal gate electrode” 300, Fig. 3) (Fig. 3, para. [0032]-[0034]), wherein each of the first semiconductor wire (comprising “first portions” 110A & “second portions” 110B)/(first “semiconductor layer” 110) has a first portion (“second portions” 110B) directly below the spacer element (“spacer elements” 200) and a second portion (“first portions” 110A) directly below the first gate stacking layer (see “gate stack structures” 260 having a top “metal gate electrode” 300, Fig. 3), the first portion (“second portions” 110B) has a first width, the second portion (“first portions” 110A) has a second width, and the first width is greater than the second width (see Fig. 3, para. [0032]-[0034], [0047]-[0051]).    
As to claim 25, as applied to claims 21 and 24 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a portion of the second semiconductor wire (see middle “semiconductor layer” 120, Fig. 3) is directly below the spacer element (“spacer elements” 200) (see Fig. 3). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bergendahl et al. (U.S 2017/0222024), Lee et al. (U.S 2018/0342596), and VAN DAL et al. (U.S 2018/0315817).

      			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        February 27, 2021